10/27/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0382


                                      DA 21-0382
                                   _________________

SISTER MARY JO MCDONALD; LORI
MALONEY; FRITZ DAILY; BOB BROWN;
DOROTHY BRADLEY; VERNON FINLEY;
MAE NAN ELLINGSON; and the LEAGUE OF
WOMEN VOTERS OF MONTANA,

            Plaintiffs and Appellees,
                                                                  ORDER
v.

CHRISTI JACOBSEN, Montana Secretary of
State,

            Defendant and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Kurt Krueger, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 October 27 2021